Case 09-44943         Doc 1258    Filed 10/05/18 Entered 10/05/18 13:08:50          Desc Main
                                   Document     Page 1 of 4


                       THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re:                                          )     Case No. 09-44943
                                                )     Chapter 7
CANOPY FINANCIAL, INC.,                         )
                                                )     Hon. Deborah L. Thorne
                            Debtor.             )
                                                )     Hearing Date: November 1, 2018
                                                )     Hearing Time: 9:30 a.m.
                                                )

                COVER SHEET FOR FIRST AND FINAL APPLICATION OF
              KUTCHINS, ROBBINS & DIAMOND, LTD., FOR COMPENSATION
                         AS ACCOUNTANTS FOR THE ESTATE

Name of Applicant:                          Kutchins, Robbins & Diamond, Ltd., Accountants


Authorized to Provide
Professional Services to:                   The Estate

Date of Order Authorizing
Employment:                                 January 28, 2017, retroactive to January 18, 2017

Period for which Compensation
and Reimbursement is Sought:                January 18, 2017 through March 3, 2017

Amount of Final Fees Sought:                $2,765.00

Amount of Final Expense                     $        0.00
Reimbursement Sought:

This is an:     X   Final        Interim Application.

Prior Applications                    Date Filed       Amount Requested         Amount Awarded

None

Dated: October 5, 2018                              Respectfully submitted,

                                                    Kutchins, Robbins & Diamond, Ltd.,
                                                    Accountants


                                                    By: /s/ Lois West
                                                        Lois West, CPA

41931317v.1
Case 09-44943        Doc 1258      Filed 10/05/18 Entered 10/05/18 13:08:50            Desc Main
                                    Document     Page 2 of 4


                      THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
In re:                                            )   Case No. 09-44943
                                                  )   Chapter 7
CANOPY FINANCIAL, INC.,                           )
                                                  )   Hon. Deborah L. Thorne
                            Debtor.               )
                                                  )   Hearing Date: November 1, 2018
                                                  )   Hearing Time: 9:30 a.m.
                                                  )

  FIRST AND FINAL APPLICATION OF KUTCHINS, ROBBINS & DIAMOND, LTD..
  FOR ALLOWANCE OF COMPENSATION AS ACCOUNTANTS FOR THE ESTATE

         Kutchins, Robbins & Diamond, Ltd.. (“KRD”), tax accountants for the Bankruptcy Estate

of Canopy Financial, Inc.(the “Estate”) respectfully presents its First and Final Application for

the Allowance of Compensation (the “Application”) for services rendered and to be rendered as

accountants on behalf of Gus A. Paloian, not individually but solely as the Chapter 7 Trustee

(“Trustee”) for the period of January 18, 2017 through March 3, 2017 (the “Application

Period”). In support of this Application, KRD states as follows:


                        FACTUAL AND PROCEDURAL BACKGROUND


         1.     On November 25, 2009, the Debtor filed its voluntary petition for relief under

Chapter 11 of the Bankruptcy Code.

         2.     On December 30, 2009, the Bankruptcy Court entered an Order converting the

Debtor’s Chapter 11 Case to one under Chapter 7 and authorizing the Trustee to operate the

Debtor’s business. The U.S. Trustee appointed Gus A. Paloian as the Chapter 7 trustee in the

Case. See Docket Nos. 92, 93.

         3.     On February 10, 2010, the Trustee filed an Initial Report of Assets.




41931317v.1
Case 09-44943       Doc 1258       Filed 10/05/18 Entered 10/05/18 13:08:50              Desc Main
                                    Document     Page 3 of 4


         4.    By its Order of January 28, 2017, this Court authorized the Trustee to employ

KRD as accountants for the Estate. A copy of the January 28, 2017 order is attached hereto as

Exhibit 1.

                   EXTENT AND NATURE OF SERVICES RENDERED

         5.    KRD has advised the Trustee as to the Estate tax matters and performed

accounting services including the review of Trustee’s Forms 1 and 2 and trustee’s cash activity,

preparation of transaction summaries, and preparation of federal and state income tax returns for

2016.

         6.    In this Application, KRD seeks the allowance of $2,765.00 in final compensation

for necessary services rendered. A copy of KRD’s invoice identifying the services provided is

attached hereto as Exhibit 2.

                                   PRIOR COMPENSATION

         7.    This is the first and final application that KRD will file in the case.

         8.    KRD has not previously received payment of any compensation for services

rendered in connection with this case. KRD has not entered into any agreement with any other

person or persons for the sharing of compensation received or to be received for services

rendered in connection with this matter, except among the principals and associates of KRD.

                                       STATUS OF CASE

         9.    The Trustee has completed his administration of this case. The Trustee’s final

report has been filed simultaneously herewith.

                                     RELIEF REQUESTED

         WHEREFORE, KRD requests the entry of an Order:

         A.    Allowing KRD final compensation in the amount of $2,765.00;


                                                  2
41931317v.1
Case 09-44943        Doc 1258      Filed 10/05/18 Entered 10/05/18 13:08:50             Desc Main
                                    Document     Page 4 of 4


         B.    Authorizing the Trustee to pay KRD the amount of $2,765.00 in compensation, as

part of Trustee’s final distribution in this case from the funds on hand in the Estate; and

         C.    Granting such other and further relief as this Court deems proper.



Dated: October 5, 2018                                Respectfully submitted,

                                                      Kutchins, Robbins & Diamond, Ltd.,
                                                      Accountants


                                                      By:/s/ Lois West
                                                         Lois West, CPA




                                                  3
41931317v.1
